Title: From Benjamin Franklin to John Jay, 4 September 1782
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy, Sept. 4, 1782.
Mr. Oswald’s courier being returned, with directions to him, to make the independence of America the first article in the treaty, I would wait on you if I could, to discourse on the subject: but as I cannot, I wish to see you here this evening, if not inconvenient to you. With great esteem, I have the honour to be, dear Sir, your most obedient and most humble servant,
B. Franklin.
